   4:21-cr-03070-JMG-CRZ Doc # 41 Filed: 08/02/21 Page 1 of 1 - Page ID # 78




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                                4:21CR3070

      vs.
                                                                  ORDER
RACHEL BROOKE PAGELER, and JOSEF
D. BARRAZA,

                     Defendants.


       Defendant Pageler has moved to continue the trial, (Filing No. 40), because
Defendant needs additional time to investigate this case and prepare for trial. The
motion to continue is unopposed. Based on the showing set forth in the motion, the
court finds the motion should be granted. Accordingly,

       IT IS ORDERED:

       1)     Defendant’s motion to continue, (Filing No. 40), is granted.

       2)     Pretrial motions shall be filed on or before September 3, 2021

        3)      As to both defendants, the trial of this case is set to commence before the
Honorable John M. Gerrard, United States District Judge, in Courtroom 1, 100
Centennial Mall North, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
October 4, 2021, or as soon thereafter as the case may be called, for a duration of five
(5) trial days. Jury selection will be held at commencement of trial.

       4)      The ends of justice served by granting the motion to continue outweigh the
interests of the public and the defendant in a speedy trial, and as to both defendants,
the additional time arising as a result of the granting of the motion, the time between
today’s date and September 3, 2021, shall be deemed excludable time in any
computation of time under the requirements of the Speedy Trial Act, because although
counsel have been duly diligent, additional time is needed to adequately prepare this
case for trial and failing to grant additional time might result in a miscarriage of justice.
18 U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as provided
under this court’s local rules will be deemed a waiver of any right to later claim the time
should not have been excluded under the Speedy Trial Act.

       August 2, 2021.                            BY THE COURT:
                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
